MILLIKEN, Judge.
Alleging that the question of due process is an issue, the petitioner seeks an order prohibiting the respondent from proceeding with exercising any jurisdiction over Action No. 88192, Jefferson Circuit Court, because the petitioner had been served with a summons therein by a special bailiff appointed by the respondent for that purpose under KRS 454.145 which authorizes the appointment of special bailiffs “for good cause shown.”
We find no evidence of great or irreparable injury to the petitioner nor great injustice to him by being served with process by a special bailiff appointed for that purpose. The petitioner has an adequate remedy on appeal.
The motion is denied.